            Case 3:20-cv-02731-VC Document 943 Filed 01/04/21 Page 1 of 12




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           Facsimile: (415) 436-6748
           wendy.garbers@usdoj.gov
           adrienne.zack@usdoj.gov
           shiwon.choe@usdoj.gov
           neal.hong@usdoj.gov

Attorneys for Federal Defendants

                                   UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA

                                        SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                ) CASE NO. 3:20-cv-02731-VC
                                                    )
           Plaintiffs,                              ) FEDERAL DEFENDANTS’ JANUARY 4, 2021
                                                    ) WEEKLY REPORT RE: MESA VERDE
      v.                                            )
                                                    )
DAVID JENNINGS, et al.,                             )
                                                    )
           Defendants.                              )
                                                    )


           In accordance with the Court’s December 3, 2020 Order Granting Motion For Second

Preliminary Injunction, the Federal Defendants hereby submit:

(i)        Staff testing results, including positive tests this testing period and cumulative positive tests

since the start of the pandemic.
           Defendant the GEO Group, Inc., reports that for the testing period beginning December 28,

2020, 84 staff tests were collected: 67 GEO tests (64 negatives, 2 positives, and 1 pending) and 17

Wellpath tests (14 negatives and 3 pending). The positive staff results were previously reported. See

ECF No. 937, 940.

FEDERAL DEFENDANTS’ JAN. 4, 2021 WEEKLY REPORT RE: MV
No. 3:20-cv-02731-VC                      1
            Case 3:20-cv-02731-VC Document 943 Filed 01/04/21 Page 2 of 12




        Staff testing resumed on January 4, 2021.

        GEO has 50 cumulative individuals who have tested positive. Wellpath has 9 cumulative

individuals who have tested positive. There are no individuals who have tested positive and then after a

period of 90-days’ recovery tested negative twice in a row before testing positive again.

(ii)    The number of staff not at work because of Covid-19.
        There are 4 GEO staff members out of work due to COVID.

(iii)   Intake and detainee testing results, including positive tests this testing period and

cumulative positive tests since the start of the pandemic.
        All detainees at the facility were offered testing on December 29, 2020. All the results have

returned, and all results are negative.

        There are no intake tests to report.

        Since March 11, 2020, 63 detainees at Mesa Verde have tested positive for COVID. There have

been 63 incidents 1 of positive tests. All detainees have recovered, and the majority of those who

previously tested positive are no longer at Mesa Verde.

(iv)    The housing location of each detainee at Mesa Verde.
        Attached is a roster that contains this information, along with testing information for each

detainee.
        As of today, there are 43 detainees at Mesa Verde (continuing to count Mr. Figueras, who is

currently in U.S. Marshal custody).

(v)     Descriptive information about any active Covid-19 cases, including information about

severe cases and hospitalizations.
        There are no detainees with active COVID.

(vi)    Arrivals and releases at Mesa Verde and Yuba County Jail.
        Neither facility had any arrivals since the last report.

        Yuba County Jail releases are as follows:


        1
          An “incident” is defined as an initial positive test or a subsequent positive test 90 or more days
after the latest preceding positive test and after at least two negative tests.
FEDERAL DEFENDANTS’ JAN. 4, 2021 WEEKLY REPORT RE: MV
No. 3:20-cv-02731-VC                      2
       Case 3:20-cv-02731-VC Document 943 Filed 01/04/21 Page 3 of 12




 A-          Last Name      First Name    Book-Out          Reason for Release
 Number                                   Date
 ######146   VANICEK        ONDREJ        12/31/2020        District Court ordered
                                                            release.
 ######373   MELENDEZ   EDUARDO           12/31/2020        District Court ordered
             VILLANUEVA                                     release.


DATED: January 4, 2021                       Respectfully submitted,
                                             DAVID L. ANDERSON
                                             United States Attorney

                                             /s/ Adrienne Zack
                                             ADRIENNE ZACK
                                             Assistant United States Attorney

                                             Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ JAN. 4, 2021 WEEKLY REPORT RE: MV
No. 3:20-cv-02731-VC                      3
                                        Case 3:20-cv-02731-VC Document 943 Filed 01/04/21 Page 4 of 12
                                                                       Mesa Verde COVID-19 Testing




                                                                   Date of  Results of    Date of    Date of                  Date of    Date of                  Date of       Date of
                                                                                                                   Results of                        Results of                              Results of
A-Number                                                          Offered    Intake       Offered   Results of                Offered   Results of                Offered      Results of
                 Last Name               First Name    Dorm                                                         COVID                             COVID                                   COVID
  Last 3                                                           Intake    COVID        COVID      COVID                    COVID      COVID                    COVID         COVID
                                                                                                                     Test 1                            Test 2                                  Test 3
                                                                 COVID Test   Test         Test 1     Test 1                   Test 2     Test 2                   Test 3        Test 3
366        ARIAS ROMERO           KEVIN                 A                                 8/4/2020 8/16/2020       Positive   8/11/2020         n/a Refused        8/15/2020   Abbott test   Negative
287        ARZATE-REYES           IGNACIO               A                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative
589        FLORES-HIDALGO         ROMULO                A                                 8/4/2020           n/a   Refused    8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative
038        GARCIA MONTES DE OCA   JOSE                  A                                 8/4/2020 8/16/2020       Negative   8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative
413        MANZANILLA             SOLIS                 A                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative
100        MOUSA SALADDIN         MOHAMED               A                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative
124        NICKEL                 WILLIAM               A          7/23/2020 Negative    7/30/2020     8/3/2020    Negative   8/11/2020 8/14/2020 Positive        11/11/2020    11/13/2020   Negative
766        SANCHEZ BRITO          VICTOR                A                                 8/4/2020 8/16/2020       Negative   8/11/2020         n/a Refused        8/13/2020     8/19/2020   Negative
326        TRUJILLO               FERMIN                A                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative
419        ABADIN                 HECTOR                 C         7/28/2020 Negative    7/30/2020     8/3/2020    Negative   8/11/2020 8/14/2020 Positive        11/16/2020    11/18/2020   Negative
650        ALFARO HENRIQUEZ       JOSE                   C         7/27/2020 Negative     8/3/2020 8/16/2020       Positive   8/11/2020         n/a Refused        8/13/2020     8/16/2020   Positive
321        AQUINO-CAMIRO          NARCISO                C                               7/30/2020     8/3/2020    Negative   8/11/2020         n/a Refused        8/13/2020     8/16/2020   Positive
531        CHAVEZ-COS             NESTOR JOSUE           C                               7/30/2020     8/3/2020    Negative   8/11/2020 8/14/2020 Positive        11/11/2020    11/13/2020   Negative
053        CRUZ MENJIVAR          LEVI                   C                                8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Positive        11/11/2020    11/13/2020   Negative
011        CRUZ-ZAVALA            WALTER                 C                                8/4/2020 8/16/2020       Negative   8/10/2020 Abbott test Positive      11/11/2020    11/13/2020   Negative
555        HENRIQUEZ              JOSE                   C                                8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Positive        11/11/2020    11/13/2020   Negative
823        MENDOZA-CANALES        FRANCISCO              C                                8/4/2020 8/16/2020       Positive   8/11/2020 8/14/2020 Positive         11/4/2020     11/6/2020   Negative
714        NUNEZ                  PEDRO                  C                                8/4/2020 Pending                    8/11/2020 8/14/2020 Positive        11/11/2020    11/13/2020   Negative
456        ORDAZ CAMACHO          ANGEL                  C                                8/4/2020 8/16/2020       Positive    8/5/2020  8/5/2020 Positive         8/10/2020   Abbott test   Positive
946        ORELLANA               ALBERT CHRISTIAN       C                               7/29/2020 7/29/2020       Positive   8/14/2020 8/19/2020 Negative        10/29/2020    10/31/2020   Negative
797        PALMA-AGUILAR          JULIO                  C         7/22/2020 Negative     8/4/2020 Pending                    8/11/2020 8/14/2020 Positive        11/11/2020    11/13/2020   Negative
580        QUAN                   LAM                    C                               7/30/2020     8/3/2020    Negative   8/10/2020 Abbott test Positive      11/11/2020    11/13/2020   Negative
089        RAMIREZ PINEDA         ROBERTO ANTONIO        C                                8/3/2020 8/16/2020       Positive   8/11/2020 8/14/2020 Positive         11/4/2020     11/6/2020   Negative
611        RIOS ALVARADO          SAMUEL                 C                                8/4/2020 8/16/2020       Positive   8/11/2020 8/14/2020 Positive         11/4/2020     11/6/2020   Negative
328        RUIZ-BOLANEZ           JOSE                   C                               7/30/2020     8/3/2020    Positive   8/13/2020 8/19/2020 Negative        10/29/2020    10/31/2020   Negative
018        SINGH                  JASWANT                C         7/29/2020 Negative    7/30/2020     8/3/2020    Negative   8/11/2020 8/14/2020 Positive        11/11/2020    11/13/2020   Negative
659        TOOR                   GURMAIL                C                               7/30/2020     8/3/2020    Negative   8/11/2020 8/14/2020 Positive        11/11/2020    11/13/2020   Negative
559        VILLALOBOS-SURA        BENITO                 C                               7/30/2020     8/3/2020    Positive   8/13/2020 8/19/2020 Positive        10/29/2020    10/31/2020   Negative
837        YUCUTE-CAMEY           GABRIEL                C                                8/4/2020 8/16/2020       Positive   8/11/2020 8/14/2020 Positive         11/4/2020     11/6/2020   Negative
778        CALMO-MENDOZA          ELEAZAR               D                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative
819        ESTIGOY                ALANN                 D                                 8/4/2020 8/16/2020       Negative   8/11/2020         n/a Refused        8/13/2020     8/19/2020   Negative
548        GRIFFIN                MARK                  D                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL              D                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative
297        IGLESIAS-IGLESIAS      JUAN                  D                                 8/4/2020 n/a             Refused    8/11/2020         n/a Refused        8/14/2020   Abbott test   Negative
919        LIN                    WEI                   D                                 8/4/2020 8/18/2020       Negative   8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative
278        MATIAS-RAUDA           WILLIAM               D                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative
913        MENDEZ-BORACIO         JUAN                  D                                 8/4/2020 8/16/2020       Negative   8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative
386        MONCADA-HERNANDEZ      SALVADOR              D                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative
561        OROZCO-GARCIA          OSVIN                 D                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative
146        ROMERO-ROMERO          NEFTALI               D                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative
820        VALENCIA-CHAVEZ        ELODIO                D                                 8/4/2020 8/16/2020       Negative   8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative
229        FIGUERAS               RALEIGH             Marshals                            8/4/2020 8/16/2020       Negative   8/10/2020 Abbott test Positive




                                                                                 Page 1
                             Case 3:20-cv-02731-VC Document 943 Filed 01/04/21 Page 5 of 12
                                                           Mesa Verde COVID-19 Testing




                                                                  Date of      Date of                    Date of    Date of                    Date of      Date of
                                                                                            Results of                            Results of                           Results of
A-Number                                                          Offered     Results of                  Offered   Results of                  Offered     Results of
                 Last Name               First Name    Dorm                                  COVID                                 COVID                                COVID
  Last 3                                                          COVID        COVID                      COVID      COVID                      COVID        COVID
                                                                                              Test 4                                Test 5                               Test 6
                                                                   Test 4       Test 4                     Test 5     Test 5                     Test 6       Test 6
366        ARIAS ROMERO           KEVIN                 A         8/18/2020   Abbott test   Negative      8/18/2020   8/20/2020   Negative      8/25/2020   Abbott test   Negative
287        ARZATE-REYES           IGNACIO               A         8/18/2020   Abbott test   Negative      8/18/2020   8/20/2020   Negative      8/25/2020   Abbott test   Negative
589        FLORES-HIDALGO         ROMULO                A         8/14/2020   Abbott test   Negative      8/18/2020 Abbott test   Negative      8/18/2020     8/20/2020   Negative
038        GARCIA MONTES DE OCA   JOSE                  A         8/14/2020   Abbott test   Negative      8/18/2020 Abbott test   Negative      8/18/2020     8/20/2020   Negative
413        MANZANILLA             SOLIS                 A         8/18/2020   Abbott test   Negative      8/18/2020   8/20/2020   Negative      8/25/2020   Abbott test   Negative
100        MOUSA SALADDIN         MOHAMED               A         8/18/2020     8/20/2020   Negative      8/25/2020 Abbott test   Negative      8/25/2020     8/27/2020   Negative
124        NICKEL                 WILLIAM               A        11/17/2020    11/20/2020   Negative     11/24/2020 11/28/2020    Negative      12/1/2020     12/3/2020   Negative
766        SANCHEZ BRITO          VICTOR                A         8/15/2020   Abbott test   Negative      8/18/2020   8/20/2020   Negative      8/25/2020     8/27/2020   Negative
326        TRUJILLO               FERMIN                A         8/18/2020   Abbott test   Negative      8/18/2020   8/20/2020   Negative      8/25/2020   Abbott test   Negative
419        ABADIN                 HECTOR                 C       11/24/2020    11/28/2020   Negative      12/1/2020   12/3/2020   Negative      12/8/2020   12/11/2020    Negative
650        ALFARO HENRIQUEZ       JOSE                   C        8/15/2020   Abbott test   Positive      11/4/2020   11/6/2020   Negative     11/10/2020   11/12/2020    Negative
321        AQUINO-CAMIRO          NARCISO                C        8/15/2020   Abbott test   Positive     11/16/2020 11/18/2020    Negative     11/24/2020   11/28/2020    Negative
531        CHAVEZ-COS             NESTOR JOSUE           C       11/17/2020    11/20/2020   Negative     11/24/2020 11/28/2020    Negative      12/1/2020     12/3/2020   Negative
053        CRUZ MENJIVAR          LEVI                   C       11/17/2020    11/20/2020   Negative     11/24/2020 11/28/2020    Negative      12/1/2020     12/3/2020   Negative
011        CRUZ-ZAVALA            WALTER                 C       11/17/2020    11/19/2020   Negative     11/24/2020 11/28/2020    Negative      12/1/2020     12/3/2020   Negative
555        HENRIQUEZ              JOSE                   C       11/17/2020    11/20/2020   Negative     11/24/2020 11/28/2020    Negative      12/1/2020     12/3/2020   Negative
823        MENDOZA-CANALES        FRANCISCO              C       11/10/2020    11/12/2020   Negative     11/17/2020 11/20/2020    Negative     11/24/2020   11/28/2020    Negative
714        NUNEZ                  PEDRO                  C       11/17/2020    11/20/2020   Negative     11/24/2020 11/28/2020    Negative      12/1/2020     12/3/2020   Negative
456        ORDAZ CAMACHO          ANGEL                  C        11/4/2020     11/6/2020   Negative     11/10/2020 11/12/2020    Negative     11/17/2020   11/20/2020    Negative
946        ORELLANA               ALBERT CHRISTIAN       C        11/3/2020     11/5/2020   Negative     11/10/2020 11/12/2020    Negative     11/17/2020   11/20/2020    Negative
797        PALMA-AGUILAR          JULIO                  C       11/17/2020    11/20/2020   Negative     11/24/2020 11/28/2020    Negative      12/1/2020     12/3/2020   Negative
580        QUAN                   LAM                    C       11/17/2020    11/20/2020   Negative     11/24/2020 11/28/2020    Negative      12/1/2020     12/3/2020   Negative
089        RAMIREZ PINEDA         ROBERTO ANTONIO        C       11/10/2020    11/12/2020   Negative     11/17/2020 11/20/2020    Negative     11/24/2020   11/28/2020    Negative
611        RIOS ALVARADO          SAMUEL                 C       11/10/2020    11/12/2020   Negative     11/17/2020 11/20/2020    Negative     11/24/2020   11/28/2020    Negative
328        RUIZ-BOLANEZ           JOSE                   C        11/3/2020     11/5/2020   Negative     11/10/2020 11/12/2020    Negative     11/17/2020   n/a           Refused
018        SINGH                  JASWANT                C       11/17/2020    11/19/2020   Negative     11/24/2020 11/28/2020    Negative      12/1/2020     12/3/2020   Negative
659        TOOR                   GURMAIL                C       11/17/2020    11/20/2020   Negative     11/24/2020 11/28/2020    Negative      12/1/2020     12/3/2020   Negative
559        VILLALOBOS-SURA        BENITO                 C        11/3/2020     11/5/2020   Negative     11/10/2020 11/12/2020    Negative     11/17/2020   11/20/2020    Negative
837        YUCUTE-CAMEY           GABRIEL                C       11/10/2020    11/12/2020   Negative     11/17/2020 11/20/2020    Negative     11/24/2020   11/28/2020    Negative
778        CALMO-MENDOZA          ELEAZAR               D         8/18/2020     8/20/2020   Negative      8/25/2020   8/27/2020   Negative       9/1/2020      9/3/2020   Negative
819        ESTIGOY                ALANN                 D         8/15/2020   Abbott test   Negative      8/18/2020   8/20/2020   Negative      8/25/2020     8/27/2020   Negative
548        GRIFFIN                MARK                  D         8/18/2020     8/20/2020   Negative      8/25/2020   8/27/2020   Negative       9/1/2020      9/3/2020   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL              D         8/18/2020     8/20/2020   Negative      8/25/2020   8/27/2020   Negative       9/1/2020      9/3/2020   Negative
297        IGLESIAS-IGLESIAS      JUAN                  D         8/18/2020     8/20/2020   Negative      8/25/2020   8/27/2020   Negative       9/1/2020      9/3/2020   Negative
919        LIN                    WEI                   D         8/18/2020   Abbott test   Negative      8/18/2020   8/20/2020   Negative      8/25/2020     8/27/2020   Negative
278        MATIAS-RAUDA           WILLIAM               D         8/18/2020     8/20/2020   Negative      8/25/2020   8/27/2020   Negative       9/1/2020      9/3/2020   Negative
913        MENDEZ-BORACIO         JUAN                  D         8/15/2020   Abbott test   Negative      8/18/2020   8/20/2020   Negative      8/25/2020     8/27/2020   Negative
386        MONCADA-HERNANDEZ      SALVADOR              D         8/18/2020     8/20/2020   Negative      8/25/2020   8/27/2020   Negative       9/1/2020      9/3/2020   Negative
561        OROZCO-GARCIA          OSVIN                 D         8/18/2020     8/20/2020   Negative      8/25/2020   8/27/2020   Negative       9/1/2020      9/3/2020   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D         8/18/2020     8/20/2020   Negative      8/25/2020   8/27/2020   Negative       9/1/2020      9/3/2020   Negative
146        ROMERO-ROMERO          NEFTALI               D         8/18/2020     8/20/2020   Negative      8/25/2020   8/27/2020   Negative       9/1/2020      9/3/2020   Negative
820        VALENCIA-CHAVEZ        ELODIO                D         8/18/2020     8/20/2020   Negative      8/25/2020   8/27/2020   Negative       9/1/2020      9/3/2020   Negative
229        FIGUERAS               RALEIGH             Marshals




                                                                       Page 2
                             Case 3:20-cv-02731-VC Document 943 Filed 01/04/21 Page 6 of 12
                                                          Mesa Verde COVID-19 Testing




                                                                  Date of      Date of                  Date of      Date of                 Date of      Date of
                                                                                         Results of                            Results of                           Results of
A-Number                                                          Offered     Results of                Offered     Results of               Offered     Results of
                 Last Name               First Name    Dorm                               COVID                                 COVID                                COVID
  Last 3                                                          COVID        COVID                    COVID        COVID                   COVID        COVID
                                                                                           Test 7                                Test 8                               Test 9
                                                                   Test 7       Test 7                   Test 8       Test 8                  Test 9       Test 9
366        ARIAS ROMERO           KEVIN                 A         8/25/2020     8/27/2020   Positive     9/1/2020     9/3/2020   Negative     9/8/2020     9/11/2020   Negative
287        ARZATE-REYES           IGNACIO               A         8/25/2020     8/27/2020   Negative     9/1/2020     9/3/2020   Negative     9/8/2020     9/11/2020   Negative
589        FLORES-HIDALGO         ROMULO                A         8/25/2020   Abbott test   Negative    8/25/2020    8/27/2020   Negative     9/1/2020      9/3/2020   Negative
038        GARCIA MONTES DE OCA   JOSE                  A         8/25/2020   Abbott test   Negative    8/25/2020    8/27/2020   Negative     9/1/2020      9/3/2020   Negative
413        MANZANILLA             SOLIS                 A         8/25/2020     8/27/2020   Negative     9/1/2020     9/3/2020   Negative     9/8/2020     9/10/2020   Negative
100        MOUSA SALADDIN         MOHAMED               A          9/1/2020      9/3/2020   Negative     9/8/2020    9/11/2020   Negative    9/15/2020     9/17/2020   Negative
124        NICKEL                 WILLIAM               A         12/8/2020   12/11/2020    Negative   12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020    Negative
766        SANCHEZ BRITO          VICTOR                A          9/1/2020      9/3/2020   Invalid      9/3/2020     9/5/2020   Negative     9/8/2020     9/10/2020   Negative
326        TRUJILLO               FERMIN                A         8/25/2020     8/27/2020   Negative     9/1/2020     9/3/2020   Negative     9/8/2020     9/10/2020   Negative
419        ABADIN                 HECTOR                 C       12/15/2020   12/17/2020    Negative   12/22/2020   12/24/2020   Negative   12/29/2020   12/31/2020    Negative
650        ALFARO HENRIQUEZ       JOSE                   C       11/17/2020   11/20/2020    Negative   11/24/2020   11/28/2020   Negative    12/1/2020     12/3/2020   Negative
321        AQUINO-CAMIRO          NARCISO                C        12/1/2020     12/3/2020   Negative    12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020    Negative
531        CHAVEZ-COS             NESTOR JOSUE           C        12/8/2020   12/11/2020    Negative   12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020    Negative
053        CRUZ MENJIVAR          LEVI                   C        12/8/2020   12/11/2020    Negative   12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020    Negative
011        CRUZ-ZAVALA            WALTER                 C        12/8/2020   12/11/2020    Negative   12/15/2020   12/17/2020   Negative   12/22/2020   n/a           Refused
555        HENRIQUEZ              JOSE                   C        12/8/2020   12/11/2020    Negative   12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020    Negative
823        MENDOZA-CANALES        FRANCISCO              C        12/1/2020     12/3/2020   Negative    12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020    Negative
714        NUNEZ                  PEDRO                  C        12/8/2020   12/11/2020    Negative   12/15/2020   12/17/2020   Negative   12/22/2020   12/25/2020    Negative
456        ORDAZ CAMACHO          ANGEL                  C       11/24/2020   11/28/2020    Negative    12/1/2020    12/3/2020   Negative    12/8/2020   12/11/2020    Negative
946        ORELLANA               ALBERT CHRISTIAN       C       11/24/2020   11/28/2020    Negative    12/1/2020    12/3/2020   Negative    12/8/2020   12/11/2020    Negative
797        PALMA-AGUILAR          JULIO                  C        12/8/2020   n/a           Refused    12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020    Negative
580        QUAN                   LAM                    C        12/8/2020   12/11/2020    Negative   12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020    Negative
089        RAMIREZ PINEDA         ROBERTO ANTONIO        C        12/1/2020     12/3/2020   Negative    12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020    Negative
611        RIOS ALVARADO          SAMUEL                 C        12/1/2020     12/3/2020   Negative    12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020    Negative
328        RUIZ-BOLANEZ           JOSE                   C       11/24/2020   11/28/2020    Negative    12/1/2020    12/3/2020   Negative    12/8/2020   12/11/2020    Negative
018        SINGH                  JASWANT                C        12/8/2020   12/11/2020    Negative   12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020    Negative
659        TOOR                   GURMAIL                C        12/8/2020   12/11/2020    Negative   12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020    Negative
559        VILLALOBOS-SURA        BENITO                 C       11/24/2020   11/28/2020    Negative    12/1/2020    12/3/2020   Negative    12/8/2020   12/11/2020    Negative
837        YUCUTE-CAMEY           GABRIEL                C        12/1/2020     12/3/2020   Negative    12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020    Negative
778        CALMO-MENDOZA          ELEAZAR               D          9/8/2020     9/11/2020   Negative    9/15/2020    9/17/2020   Negative    9/22/2020     9/24/2020   Negative
819        ESTIGOY                ALANN                 D          9/1/2020      9/3/2020   Negative     9/8/2020    9/11/2020   Negative    9/15/2020     9/17/2020   Negative
548        GRIFFIN                MARK                  D          9/8/2020     9/11/2020   Negative    9/15/2020    9/17/2020   Negative    9/22/2020     9/24/2020   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL              D          9/8/2020     9/11/2020   Negative    9/15/2020    9/17/2020   Negative    9/22/2020     9/24/2020   Negative
297        IGLESIAS-IGLESIAS      JUAN                  D          9/8/2020     9/10/2020   Negative    9/15/2020    9/17/2020   Negative    9/22/2020     9/24/2020   Negative
919        LIN                    WEI                   D          9/1/2020      9/3/2020   Negative     9/8/2020    9/10/2020   Negative    9/15/2020     9/17/2020   Negative
278        MATIAS-RAUDA           WILLIAM               D          9/8/2020     9/11/2020   Negative    9/15/2020    9/17/2020   Negative    9/22/2020     9/24/2020   Negative
913        MENDEZ-BORACIO         JUAN                  D          9/1/2020      9/3/2020   Negative     9/8/2020    9/11/2020   Negative    9/15/2020     9/17/2020   Negative
386        MONCADA-HERNANDEZ      SALVADOR              D          9/8/2020     9/11/2020   Negative    9/15/2020    9/17/2020   Negative    9/22/2020     9/24/2020   Negative
561        OROZCO-GARCIA          OSVIN                 D          9/8/2020     9/11/2020   Negative    9/15/2020    9/17/2020   Negative    9/22/2020     9/24/2020   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D          9/8/2020     9/11/2020   Negative    9/15/2020    9/17/2020   Negative    9/22/2020     9/24/2020   Negative
146        ROMERO-ROMERO          NEFTALI               D          9/8/2020     9/11/2020   Negative    9/15/2020    9/17/2020   Negative    9/22/2020     9/24/2020   Negative
820        VALENCIA-CHAVEZ        ELODIO                D          9/8/2020     9/11/2020   Negative    9/15/2020    9/17/2020   Negative    9/22/2020     9/24/2020   Negative
229        FIGUERAS               RALEIGH             Marshals




                                                                      Page 3
                             Case 3:20-cv-02731-VC Document 943 Filed 01/04/21 Page 7 of 12
                                                          Mesa Verde COVID-19 Testing




                                                                  Date of      Date of                  Date of      Date of                 Date of      Date of
                                                                                         Results of                            Results of                           Results of
A-Number                                                          Offered     Results of                Offered     Results of               Offered     Results of
                 Last Name               First Name    Dorm                               COVID                                 COVID                                COVID
  Last 3                                                          COVID        COVID                    COVID        COVID                   COVID        COVID
                                                                                          Test 10                               Test 11                              Test 12
                                                                  Test 10      Test 10                  Test 11      Test 11                 Test 12      Test 12
366        ARIAS ROMERO           KEVIN                 A         9/15/2020 9/17/2020 Negative          9/22/2020   9/24/2020   Negative     9/29/2020    10/1/2020   Negative
287        ARZATE-REYES           IGNACIO               A         9/15/2020 9/17/2020 Negative          9/22/2020   9/24/2020   Negative     9/29/2020    10/1/2020   Negative
589        FLORES-HIDALGO         ROMULO                A          9/8/2020 9/11/2020 Negative          9/15/2020   9/17/2020   Negative     9/22/2020    9/24/2020   Negative
038        GARCIA MONTES DE OCA   JOSE                  A          9/8/2020 9/11/2020 Negative          9/15/2020   9/17/2020   Negative     9/22/2020    9/24/2020   Negative
413        MANZANILLA             SOLIS                 A         9/15/2020 9/17/2020 Negative          9/22/2020   9/24/2020   Negative     9/29/2020    10/1/2020   Negative
100        MOUSA SALADDIN         MOHAMED               A         9/22/2020 9/24/2020 Negative          9/29/2020   10/1/2020   Negative     10/6/2020    10/8/2020   Negative
124        NICKEL                 WILLIAM               A        12/29/2020 12/31/2020 Negative
766        SANCHEZ BRITO          VICTOR                A         9/15/2020 9/17/2020 Negative          9/22/2020   9/24/2020 Negative       9/29/2020    10/1/2020 Negative
326        TRUJILLO               FERMIN                A         9/15/2020 9/17/2020 Negative          9/22/2020   9/24/2020 Negative       9/29/2020    10/1/2020 Negative
419        ABADIN                 HECTOR                 C
650        ALFARO HENRIQUEZ       JOSE                   C        12/8/2020   12/11/2020    Negative   12/15/2020 12/17/2020 Negative       12/22/2020 12/24/2020 Negative
321        AQUINO-CAMIRO          NARCISO                C       12/22/2020   12/24/2020    Negative   12/29/2020 12/31/2020 Negative
531        CHAVEZ-COS             NESTOR JOSUE           C       12/29/2020   12/31/2020    Negative
053        CRUZ MENJIVAR          LEVI                   C       12/29/2020   12/31/2020    Negative
011        CRUZ-ZAVALA            WALTER                 C       12/29/2020   12/31/2020    Negative
555        HENRIQUEZ              JOSE                   C       12/29/2020   12/31/2020    Negative
823        MENDOZA-CANALES        FRANCISCO              C       12/22/2020   12/24/2020    Negative   12/29/2020 12/31/2020 Negative
714        NUNEZ                  PEDRO                  C       12/29/2020   12/31/2020    Negative
456        ORDAZ CAMACHO          ANGEL                  C       12/15/2020   12/17/2020    Negative   12/22/2020 12/24/2020 Negative       12/29/2020 12/31/2020 Negative
946        ORELLANA               ALBERT CHRISTIAN       C       12/15/2020   n/a           Refused    12/22/2020 12/24/2020 Negative       12/29/2020 12/31/2020 Negative
797        PALMA-AGUILAR          JULIO                  C       12/29/2020   12/31/2020    Negative
580        QUAN                   LAM                    C       12/29/2020   12/31/2020    Negative
089        RAMIREZ PINEDA         ROBERTO ANTONIO        C       12/22/2020   12/24/2020    Negative   12/29/2020 12/31/2020 Negative
611        RIOS ALVARADO          SAMUEL                 C       12/22/2020   12/24/2020    Negative   12/29/2020 12/31/2020 Negative
328        RUIZ-BOLANEZ           JOSE                   C       12/15/2020   12/17/2020    Negative   12/22/2020 12/25/2020 Negative       12/29/2020 12/31/2020 Negative
018        SINGH                  JASWANT                C       12/29/2020   12/31/2020    Negative
659        TOOR                   GURMAIL                C       12/29/2020   12/31/2020    Negative
559        VILLALOBOS-SURA        BENITO                 C       12/15/2020   12/17/2020    Negative   12/22/2020 12/24/2020 Negative       12/29/2020 12/31/2020 Negative
837        YUCUTE-CAMEY           GABRIEL                C       12/22/2020   12/24/2020    Negative   12/29/2020 12/31/2020 Negative
778        CALMO-MENDOZA          ELEAZAR               D         9/29/2020     10/1/2020   Negative    10/6/2020 10/8/2020 Negative        10/13/2020   10/15/2020   Negative
819        ESTIGOY                ALANN                 D         9/22/2020     9/24/2020   Negative    9/29/2020 10/1/2020 Negative         10/6/2020    10/8/2020   Negative
548        GRIFFIN                MARK                  D         9/29/2020     10/1/2020   Negative    10/6/2020 10/8/2020 Negative        10/13/2020   10/15/2020   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL              D         9/29/2020     10/1/2020   Negative    10/6/2020 10/8/2020 Negative        10/13/2020   10/15/2020   Negative
297        IGLESIAS-IGLESIAS      JUAN                  D         9/29/2020     10/1/2020   Negative    10/6/2020 10/8/2020 Negative        10/13/2020   10/15/2020   Negative
919        LIN                    WEI                   D         9/22/2020     9/24/2020   Negative    9/29/2020 10/1/2020 Negative         10/6/2020    10/8/2020   Negative
278        MATIAS-RAUDA           WILLIAM               D         9/29/2020     10/1/2020   Negative    10/6/2020 10/8/2020 Negative        10/13/2020   10/15/2020   Negative
913        MENDEZ-BORACIO         JUAN                  D         9/22/2020     9/24/2020   Negative    9/29/2020 10/1/2020 Negative         10/6/2020    10/8/2020   Negative
386        MONCADA-HERNANDEZ      SALVADOR              D         9/29/2020     10/1/2020   Negative    10/6/2020 10/8/2020 Negative        10/13/2020   10/15/2020   Negative
561        OROZCO-GARCIA          OSVIN                 D         9/29/2020     10/1/2020   Negative    10/6/2020 10/8/2020 Negative        10/13/2020   10/15/2020   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D         9/29/2020     10/1/2020   Negative    10/6/2020 10/8/2020 Negative        10/13/2020   10/15/2020   Negative
146        ROMERO-ROMERO          NEFTALI               D         9/29/2020     10/1/2020   Negative    10/6/2020 10/8/2020 Negative        10/13/2020   10/15/2020   Negative
820        VALENCIA-CHAVEZ        ELODIO                D         9/29/2020     10/1/2020   Negative    10/6/2020 10/8/2020 Negative        10/13/2020   10/15/2020   Negative
229        FIGUERAS               RALEIGH             Marshals




                                                                      Page 4
                             Case 3:20-cv-02731-VC Document 943 Filed 01/04/21 Page 8 of 12
                                                          Mesa Verde COVID-19 Testing




                                                                  Date of      Date of                 Date of      Date of                 Date of      Date of
                                                                                         Results of                           Results of                           Results of
A-Number                                                          Offered     Results of               Offered     Results of               Offered     Results of
                 Last Name               First Name    Dorm                               COVID                                COVID                                COVID
  Last 3                                                          COVID        COVID                   COVID        COVID                   COVID        COVID
                                                                                          Test 13                              Test 14                              Test 15
                                                                  Test 13      Test 13                 Test 14      Test 14                 Test 15      Test 15
366        ARIAS ROMERO           KEVIN                 A         10/6/2020 10/8/2020      Negative   10/13/2020   10/15/2020   Negative   10/20/2020   10/22/2020   Negative
287        ARZATE-REYES           IGNACIO               A         10/6/2020 10/8/2020      Negative   10/13/2020   10/15/2020   Negative   10/20/2020   10/22/2020   Negative
589        FLORES-HIDALGO         ROMULO                A         9/29/2020 10/1/2020      Negative    10/6/2020    10/8/2020   Negative   10/13/2020   10/15/2020   Negative
038        GARCIA MONTES DE OCA   JOSE                  A         9/29/2020 10/1/2020      Negative    10/6/2020    10/8/2020   Negative   10/13/2020   10/15/2020   Negative
413        MANZANILLA             SOLIS                 A         10/6/2020 10/8/2020      Negative   10/13/2020   10/15/2020   Negative   10/20/2020   10/22/2020   Negative
100        MOUSA SALADDIN         MOHAMED               A        10/13/2020 10/15/2020     Negative   10/20/2020   10/22/2020   Negative   10/27/2020   10/29/2020   Negative
124        NICKEL                 WILLIAM               A
766        SANCHEZ BRITO          VICTOR                A         10/6/2020    10/8/2020 Negative     10/13/2020 10/15/2020 Negative       10/20/2020 10/22/2020 Negative
326        TRUJILLO               FERMIN                A         10/6/2020    10/8/2020 Negative     10/13/2020 10/15/2020 Negative       10/20/2020 10/22/2020 Negative
419        ABADIN                 HECTOR                 C
650        ALFARO HENRIQUEZ       JOSE                   C       12/29/2020 12/31/2020 Negative
321        AQUINO-CAMIRO          NARCISO                C
531        CHAVEZ-COS             NESTOR JOSUE           C
053        CRUZ MENJIVAR          LEVI                   C
011        CRUZ-ZAVALA            WALTER                 C
555        HENRIQUEZ              JOSE                   C
823        MENDOZA-CANALES        FRANCISCO              C
714        NUNEZ                  PEDRO                  C
456        ORDAZ CAMACHO          ANGEL                  C
946        ORELLANA               ALBERT CHRISTIAN       C
797        PALMA-AGUILAR          JULIO                  C
580        QUAN                   LAM                    C
089        RAMIREZ PINEDA         ROBERTO ANTONIO        C
611        RIOS ALVARADO          SAMUEL                 C
328        RUIZ-BOLANEZ           JOSE                   C
018        SINGH                  JASWANT                C
659        TOOR                   GURMAIL                C
559        VILLALOBOS-SURA        BENITO                 C
837        YUCUTE-CAMEY           GABRIEL                C
778        CALMO-MENDOZA          ELEAZAR               D        10/20/2020   10/22/2020   Negative   10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative
819        ESTIGOY                ALANN                 D        10/13/2020   10/15/2020   Negative   10/20/2020   10/22/2020   Negative   10/27/2020 10/29/2020 Negative
548        GRIFFIN                MARK                  D        10/20/2020   10/22/2020   Negative   10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative
313        HERNANDEZ GOMEZ        EZEQUIEL              D        10/20/2020   10/22/2020   Negative   10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative
297        IGLESIAS-IGLESIAS      JUAN                  D        10/20/2020   10/22/2020   Negative   10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative
919        LIN                    WEI                   D        10/13/2020   10/15/2020   Negative   10/20/2020   10/22/2020   Negative   10/27/2020 10/29/2020 Negative
278        MATIAS-RAUDA           WILLIAM               D        10/20/2020   10/22/2020   Negative   10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative
913        MENDEZ-BORACIO         JUAN                  D        10/13/2020   10/15/2020   Negative   10/20/2020   10/22/2020   Negative   10/27/2020 10/29/2020 Negative
386        MONCADA-HERNANDEZ      SALVADOR              D        10/20/2020   10/22/2020   Negative   10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative
561        OROZCO-GARCIA          OSVIN                 D        10/20/2020   10/22/2020   Negative   10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D        10/20/2020   10/22/2020   Negative   10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative
146        ROMERO-ROMERO          NEFTALI               D        10/20/2020   10/22/2020   Negative   10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative
820        VALENCIA-CHAVEZ        ELODIO                D        10/20/2020   10/22/2020   Negative   10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative
229        FIGUERAS               RALEIGH             Marshals




                                                                      Page 5
                             Case 3:20-cv-02731-VC Document 943 Filed 01/04/21 Page 9 of 12
                                                          Mesa Verde COVID-19 Testing




                                                                  Date of      Date of                 Date of      Date of                 Date of      Date of
                                                                                         Results of                           Results of                           Results of
A-Number                                                          Offered     Results of               Offered     Results of               Offered     Results of
                 Last Name               First Name    Dorm                               COVID                                COVID                                COVID
  Last 3                                                          COVID        COVID                   COVID        COVID                   COVID        COVID
                                                                                          Test 16                              Test 17                              Test 18
                                                                  Test 16      Test 16                 Test 17      Test 17                 Test 18      Test 18
366        ARIAS ROMERO           KEVIN                 A        10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative        11/10/2020   11/12/2020   Negative
287        ARZATE-REYES           IGNACIO               A        10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative        11/10/2020   11/12/2020   Negative
589        FLORES-HIDALGO         ROMULO                A        10/20/2020   10/22/2020   Negative   10/27/2020 10/29/2020 Negative        11/3/2020    11/5/2020   Negative
038        GARCIA MONTES DE OCA   JOSE                  A        10/20/2020   10/22/2020   Negative   10/27/2020 10/29/2020 Negative        11/3/2020    11/5/2020   Negative
413        MANZANILLA             SOLIS                 A        10/27/2020   10/29/2020   Negative    11/3/2020 11/5/2020 Negative        11/10/2020   11/12/2020   Negative
100        MOUSA SALADDIN         MOHAMED               A         11/3/2020    11/5/2020   Negative   11/10/2020 11/12/2020 Negative       11/17/2020   11/19/2020   Negative
124        NICKEL                 WILLIAM               A
766        SANCHEZ BRITO          VICTOR                A        10/27/2020 10/29/2020 Negative        11/3/2020    11/5/2020 Negative     11/10/2020 11/12/2020 Negative
326        TRUJILLO               FERMIN                A        10/27/2020 10/29/2020 Negative        11/3/2020    11/5/2020 Negative     11/10/2020 11/12/2020 Negative
419        ABADIN                 HECTOR                 C
650        ALFARO HENRIQUEZ       JOSE                   C
321        AQUINO-CAMIRO          NARCISO                C
531        CHAVEZ-COS             NESTOR JOSUE           C
053        CRUZ MENJIVAR          LEVI                   C
011        CRUZ-ZAVALA            WALTER                 C
555        HENRIQUEZ              JOSE                   C
823        MENDOZA-CANALES        FRANCISCO              C
714        NUNEZ                  PEDRO                  C
456        ORDAZ CAMACHO          ANGEL                  C
946        ORELLANA               ALBERT CHRISTIAN       C
797        PALMA-AGUILAR          JULIO                  C
580        QUAN                   LAM                    C
089        RAMIREZ PINEDA         ROBERTO ANTONIO        C
611        RIOS ALVARADO          SAMUEL                 C
328        RUIZ-BOLANEZ           JOSE                   C
018        SINGH                  JASWANT                C
659        TOOR                   GURMAIL                C
559        VILLALOBOS-SURA        BENITO                 C
837        YUCUTE-CAMEY           GABRIEL                C
778        CALMO-MENDOZA          ELEAZAR               D        11/10/2020   11/12/2020   Negative   11/17/2020   11/20/2020   Negative   11/24/2020   11/28/2020   Negative
819        ESTIGOY                ALANN                 D         11/3/2020    11/5/2020   Negative   11/10/2020   11/12/2020   Negative   11/17/2020   11/20/2020   Negative
548        GRIFFIN                MARK                  D        11/10/2020   11/12/2020   Negative   11/17/2020   11/20/2020   Negative   11/24/2020   11/28/2020   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL              D        11/10/2020   11/12/2020   Negative   11/17/2020   11/20/2020   Negative   11/24/2020   11/28/2020   Negative
297        IGLESIAS-IGLESIAS      JUAN                  D        11/10/2020   11/12/2020   Negative   11/17/2020   11/19/2020   Negative   11/24/2020   11/28/2020   Negative
919        LIN                    WEI                   D         11/3/2020    11/5/2020   Negative   11/10/2020   11/12/2020   Negative   11/17/2020   11/19/2020   Negative
278        MATIAS-RAUDA           WILLIAM               D        11/10/2020   11/12/2020   Negative   11/17/2020   11/20/2020   Negative   11/24/2020   11/28/2020   Negative
913        MENDEZ-BORACIO         JUAN                  D         11/3/2020    11/5/2020   Negative   11/10/2020   11/12/2020   Negative   11/17/2020   11/20/2020   Negative
386        MONCADA-HERNANDEZ      SALVADOR              D        11/10/2020   11/12/2020   Negative   11/17/2020   11/20/2020   Negative   11/24/2020   11/28/2020   Negative
561        OROZCO-GARCIA          OSVIN                 D        11/10/2020   11/12/2020   Negative   11/17/2020   11/19/2020   Negative   11/24/2020   11/28/2020   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D        11/10/2020   11/12/2020   Negative   11/17/2020   11/20/2020   Negative   11/24/2020   11/28/2020   Negative
146        ROMERO-ROMERO          NEFTALI               D        11/10/2020   11/12/2020   Negative   11/17/2020   11/20/2020   Negative   11/24/2020   11/28/2020   Negative
820        VALENCIA-CHAVEZ        ELODIO                D        11/10/2020   11/12/2020   Negative   11/17/2020   11/20/2020   Negative   11/24/2020   11/28/2020   Negative
229        FIGUERAS               RALEIGH             Marshals




                                                                      Page 6
                             Case 3:20-cv-02731-VC Document 943 Filed 01/04/21 Page 10 of 12
                                                          Mesa Verde COVID-19 Testing




                                                                  Date of      Date of                 Date of      Date of                 Date of      Date of
                                                                                         Results of                           Results of                           Results of
A-Number                                                          Offered     Results of               Offered     Results of               Offered     Results of
                 Last Name               First Name    Dorm                               COVID                                COVID                                COVID
  Last 3                                                          COVID        COVID                   COVID        COVID                   COVID        COVID
                                                                                          Test 19                              Test 20                              Test 21
                                                                  Test 19      Test 19                 Test 20      Test 20                 Test 21      Test 21
366        ARIAS ROMERO           KEVIN                 A        11/17/2020   11/19/2020   Negative   11/24/2020   11/28/2020   Negative    12/1/2020 12/3/2020 Negative
287        ARZATE-REYES           IGNACIO               A        11/17/2020   11/19/2020   Negative   11/24/2020   11/28/2020   Negative    12/1/2020 12/3/2020 Negative
589        FLORES-HIDALGO         ROMULO                A        11/10/2020   11/12/2020   Negative   11/17/2020   11/19/2020   Negative   11/24/2020 11/28/2020 Negative
038        GARCIA MONTES DE OCA   JOSE                  A        11/10/2020   11/12/2020   Negative   11/17/2020   11/19/2020   Negative   11/24/2020 11/28/2020 Negative
413        MANZANILLA             SOLIS                 A        11/17/2020   11/19/2020   Negative   11/24/2020   11/28/2020   Negative    12/1/2020 12/3/2020 Negative
100        MOUSA SALADDIN         MOHAMED               A        11/24/2020   11/28/2020   Negative    12/1/2020    12/3/2020   Negative    12/8/2020 12/11/2020 Negative
124        NICKEL                 WILLIAM               A
766        SANCHEZ BRITO          VICTOR                A        11/17/2020 11/20/2020 Negative       11/24/2020 11/28/2020 Negative        12/8/2020 12/11/2020 Negative
326        TRUJILLO               FERMIN                A        11/17/2020 11/20/2020 Negative       11/24/2020 11/28/2020 Negative        12/1/2020 12/3/2020 Negative
419        ABADIN                 HECTOR                 C
650        ALFARO HENRIQUEZ       JOSE                   C
321        AQUINO-CAMIRO          NARCISO                C
531        CHAVEZ-COS             NESTOR JOSUE           C
053        CRUZ MENJIVAR          LEVI                   C
011        CRUZ-ZAVALA            WALTER                 C
555        HENRIQUEZ              JOSE                   C
823        MENDOZA-CANALES        FRANCISCO              C
714        NUNEZ                  PEDRO                  C
456        ORDAZ CAMACHO          ANGEL                  C
946        ORELLANA               ALBERT CHRISTIAN       C
797        PALMA-AGUILAR          JULIO                  C
580        QUAN                   LAM                    C
089        RAMIREZ PINEDA         ROBERTO ANTONIO        C
611        RIOS ALVARADO          SAMUEL                 C
328        RUIZ-BOLANEZ           JOSE                   C
018        SINGH                  JASWANT                C
659        TOOR                   GURMAIL                C
559        VILLALOBOS-SURA        BENITO                 C
837        YUCUTE-CAMEY           GABRIEL                C
778        CALMO-MENDOZA          ELEAZAR               D         12/1/2020 12/3/2020 Negative         12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative
819        ESTIGOY                ALANN                 D        11/24/2020 11/28/2020 Negative        12/1/2020    12/3/2020   Negative    12/8/2020   12/14/2020   Negative
548        GRIFFIN                MARK                  D         12/1/2020 12/3/2020 Negative         12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL              D         12/1/2020 12/3/2020 Negative         12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative
297        IGLESIAS-IGLESIAS      JUAN                  D         12/1/2020 12/3/2020 Negative         12/8/2020   12/11/2020   Negative   12/22/2020   12/24/2020   Negative
919        LIN                    WEI                   D        11/24/2020 11/28/2020 Negative        12/1/2020    12/3/2020   Negative    12/8/2020   12/11/2020   Negative
278        MATIAS-RAUDA           WILLIAM               D         12/1/2020 12/3/2020 Negative         12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative
913        MENDEZ-BORACIO         JUAN                  D        11/24/2020 11/28/2020 Negative        12/1/2020    12/3/2020   Negative    12/8/2020   12/11/2020   Negative
386        MONCADA-HERNANDEZ      SALVADOR              D         12/1/2020 12/3/2020 Negative         12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative
561        OROZCO-GARCIA          OSVIN                 D         12/1/2020 12/3/2020 Negative         12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D         12/1/2020 12/3/2020 Negative         12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative
146        ROMERO-ROMERO          NEFTALI               D         12/1/2020 12/3/2020 Negative         12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative
820        VALENCIA-CHAVEZ        ELODIO                D         12/1/2020 12/3/2020 Negative         12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative
229        FIGUERAS               RALEIGH             Marshals




                                                                      Page 7
                             Case 3:20-cv-02731-VC Document 943 Filed 01/04/21 Page 11 of 12
                                                          Mesa Verde COVID-19 Testing




                                                                  Date of      Date of                 Date of      Date of                 Date of      Date of
                                                                                         Results of                           Results of                           Results of
A-Number                                                          Offered     Results of               Offered     Results of               Offered     Results of
                 Last Name               First Name    Dorm                               COVID                                COVID                                COVID
  Last 3                                                          COVID        COVID                   COVID        COVID                   COVID        COVID
                                                                                          Test 22                              Test 23                              Test 24
                                                                  Test 22      Test 22                 Test 23      Test 23                 Test 24      Test 24
366        ARIAS ROMERO           KEVIN                 A         12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020   Negative
287        ARZATE-REYES           IGNACIO               A         12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020   Negative
589        FLORES-HIDALGO         ROMULO                A         12/1/2020    12/3/2020   Negative    12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative
038        GARCIA MONTES DE OCA   JOSE                  A         12/1/2020    12/3/2020   Negative    12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative
413        MANZANILLA             SOLIS                 A         12/8/2020   12/11/2020   Negative   12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020   Negative
100        MOUSA SALADDIN         MOHAMED               A        12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020   Negative   12/29/2020   12/31/2020   Negative
124        NICKEL                 WILLIAM               A
766        SANCHEZ BRITO          VICTOR                A        12/15/2020 12/17/2020 Negative       12/22/2020 12/24/2020 Negative       12/29/2020 12/31/2020 Negative
326        TRUJILLO               FERMIN                A         12/8/2020 12/11/2020 Negative       12/15/2020 12/17/2020 Negative       12/22/2020 12/24/2020 Negative
419        ABADIN                 HECTOR                 C
650        ALFARO HENRIQUEZ       JOSE                   C
321        AQUINO-CAMIRO          NARCISO                C
531        CHAVEZ-COS             NESTOR JOSUE           C
053        CRUZ MENJIVAR          LEVI                   C
011        CRUZ-ZAVALA            WALTER                 C
555        HENRIQUEZ              JOSE                   C
823        MENDOZA-CANALES        FRANCISCO              C
714        NUNEZ                  PEDRO                  C
456        ORDAZ CAMACHO          ANGEL                  C
946        ORELLANA               ALBERT CHRISTIAN       C
797        PALMA-AGUILAR          JULIO                  C
580        QUAN                   LAM                    C
089        RAMIREZ PINEDA         ROBERTO ANTONIO        C
611        RIOS ALVARADO          SAMUEL                 C
328        RUIZ-BOLANEZ           JOSE                   C
018        SINGH                  JASWANT                C
659        TOOR                   GURMAIL                C
559        VILLALOBOS-SURA        BENITO                 C
837        YUCUTE-CAMEY           GABRIEL                C
778        CALMO-MENDOZA          ELEAZAR               D        12/22/2020   12/24/2020   Negative   12/29/2020   12/31/2020   Negative
819        ESTIGOY                ALANN                 D        12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020   Negative   12/29/2020 12/31/2020 Negative
548        GRIFFIN                MARK                  D        12/22/2020   12/24/2020   Negative   12/29/2020   12/31/2020   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL              D        12/22/2020   12/24/2020   Negative   12/29/2020   12/31/2020   Negative
297        IGLESIAS-IGLESIAS      JUAN                  D        12/29/2020   12/31/2020   Negative
919        LIN                    WEI                   D        12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020   Negative   12/29/2020 12/31/2020 Negative
278        MATIAS-RAUDA           WILLIAM               D        12/22/2020   12/24/2020   Negative   12/29/2020   12/31/2020   Negative
913        MENDEZ-BORACIO         JUAN                  D        12/15/2020   12/17/2020   Negative   12/22/2020   12/24/2020   Negative   12/29/2020 12/31/2020 Negative
386        MONCADA-HERNANDEZ      SALVADOR              D        12/22/2020   12/24/2020   Negative   12/29/2020   12/31/2020   Negative
561        OROZCO-GARCIA          OSVIN                 D        12/22/2020   12/24/2020   Negative   12/29/2020   12/31/2020   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D        12/22/2020   12/24/2020   Negative   12/29/2020   12/31/2020   Negative
146        ROMERO-ROMERO          NEFTALI               D        12/22/2020   12/24/2020   Negative   12/29/2020   12/31/2020   Negative
820        VALENCIA-CHAVEZ        ELODIO                D        12/22/2020   12/24/2020   Negative   12/29/2020   12/31/2020   Negative
229        FIGUERAS               RALEIGH             Marshals




                                                                      Page 8
               Case 3:20-cv-02731-VC Document 943 Filed 01/04/21 Page 12 of 12
                                                 Mesa Verde COVID-19 Testing




                                                                         Date of      Date of                 Date of    Date of
                                                                                                Results of                         Results of
A-Number                                                                 Offered     Results of               Offered   Results of
                 Last Name               First Name           Dorm                               COVID                              COVID
  Last 3                                                                 COVID        COVID                   COVID      COVID
                                                                                                 Test 25                            Test 26
                                                                         Test 25      Test 25                 Test 26    Test 26
366        ARIAS ROMERO           KEVIN                        A        12/29/2020   12/31/2020   Negative
287        ARZATE-REYES           IGNACIO                      A        12/29/2020   12/31/2020   Negative
589        FLORES-HIDALGO         ROMULO                       A        12/22/2020   12/24/2020   Negative   12/29/2020 12/31/2020 Negative
038        GARCIA MONTES DE OCA   JOSE                         A        12/22/2020   12/24/2020   Negative   12/29/2020 12/31/2020 Negative
413        MANZANILLA             SOLIS                        A        12/29/2020   12/31/2020   Negative
100        MOUSA SALADDIN         MOHAMED                      A
124        NICKEL                 WILLIAM                      A
766        SANCHEZ BRITO          VICTOR                       A
326        TRUJILLO               FERMIN                       A        12/29/2020 12/31/2020 Negative
419        ABADIN                 HECTOR                        C
650        ALFARO HENRIQUEZ       JOSE                          C
321        AQUINO-CAMIRO          NARCISO                       C
531        CHAVEZ-COS             NESTOR JOSUE                  C
053        CRUZ MENJIVAR          LEVI                          C
011        CRUZ-ZAVALA            WALTER                        C
555        HENRIQUEZ              JOSE                          C
823        MENDOZA-CANALES        FRANCISCO                     C
714        NUNEZ                  PEDRO                         C
456        ORDAZ CAMACHO          ANGEL                         C
946        ORELLANA               ALBERT CHRISTIAN              C
797        PALMA-AGUILAR          JULIO                         C
580        QUAN                   LAM                           C
089        RAMIREZ PINEDA         ROBERTO ANTONIO               C
611        RIOS ALVARADO          SAMUEL                        C
328        RUIZ-BOLANEZ           JOSE                          C
018        SINGH                  JASWANT                       C
659        TOOR                   GURMAIL                       C
559        VILLALOBOS-SURA        BENITO                        C
837        YUCUTE-CAMEY           GABRIEL                       C
778        CALMO-MENDOZA          ELEAZAR                      D
819        ESTIGOY                ALANN                        D
548        GRIFFIN                MARK                         D
313        HERNANDEZ GOMEZ        EZEQUIEL                     D
297        IGLESIAS-IGLESIAS      JUAN                         D
919        LIN                    WEI                          D
278        MATIAS-RAUDA           WILLIAM                      D
913        MENDEZ-BORACIO         JUAN                         D
386        MONCADA-HERNANDEZ      SALVADOR                     D
561        OROZCO-GARCIA          OSVIN                        D
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO               D
146        ROMERO-ROMERO          NEFTALI                      D
820        VALENCIA-CHAVEZ        ELODIO                       D
229        FIGUERAS               RALEIGH                    Marshals




                                                           Page 9
